SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
295
CA 10-02095
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GREEN, JJ.


DANIEL SNYDER, PLAINTIFF-RESPONDENT-APPELLANT,

                     V                                             ORDER

DAWN SNYDER, DEFENDANT-APPELLANT-RESPONDENT.


HOGAN WILLIG, AMHERST (GEFFREY GISMONDI OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (PATRICK C. O’REILLY OF
COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Tracey A. Bannister, J.), entered January 20, 2010. The
order, among other things, denied defendant’s motion for a money
judgment, pursuant to Domestic Relations Law Section 244, in the
amount of $3,500 together with costs and attorneys’ fees and denied
plaintiff’s cross motion for attorney’s fees and sanctions.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                        Patricia L. Morgan
                                                 Clerk of the Court